DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to Applicant’s RCE filed January 22, 2021.  Claims 1, 9, and 17 were amended. 


Claim Objections

Claims 1-29 are objected to because of the following informalities:  
Line numbering in the claim section should be eliminated or the line numbers must be placed a few spaces from the claim numbers.  For examples, the line number 25 on first page of the claim makes claim 2 looks like “252”, claim 7 looks like claim “107”, etc…Also on the second page of the claims section, line 5, numbering of line 5 makes “detour” looks like “5detour”.   
Claim 19 was canceled in the previous amendment.  If Applicant desire to add it back into the application, it must be added as a new claim.  
Claim 27 has a “)” in the end that must be removed.
In claim 22, “a optical fiber” should read “an optical fiber”.
Claim 24 depends on itself.  A claim cannot be depend on itself.

It is suggested that either “Traffic control system” or “TLS” (TLS used after the entire acronym spelled out) used consistently throughout the claims 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C 112, the applicant), regards as the invention.
In claims 1, 3, 5-7, “said traffic lights system” or “said traffic lights systems” lack antecedent basis.
In claim 1, “to provides” is grammatical incorrect.
In claims 1, “the VANET system” lacks antecedent basis.
In claim 10, “the average occupancy rate” lacks antecedent basis.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13,-5, 8, 9, 11-14, 16, 19-21, 25, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (Goncalves) (US Pub. No. 2020/0334979) in view of Braunstein et al. (Braunstein) (US Pub. No. 202451/0061304 A1).
Regarding claim 1, Goncalves discloses a method for programming traffic lights with data from vehicular ad hoc network VANET, said method comprises the following steps: 
choose a wireless medium to transfer said data from vehicles connected by the VANET system (Fig. 1 shows wireless communication among traffic control center 1, traffic lights 5, and user/vehicle device 3)
transfer said data from vehicles connected by the VANET system to a traffic control center (para. 0049), 
select a traffic light signals optimization algorithm (para. 0050),
process said data with said traffic light signals optimization algorithm, 
use a 
use traffic control devices installed at road network intersections to control said Traffic Lights System (this is inherent because the traffic lights in Goncalves need to have a control device to control the lamps of the traffic light),
send the instruction as a signal provided by said traffic light signals optimization algorithm through said 
Goncalves fails to explicitly disclose that the communication between the traffic control center and the traffic lights is secure.  However, the concept of secure communication in the traffic light control between the control server and the traffic lights is well known in the art as 
The method disclosed in Goncalves permits accurate road traffic data in a simple, practical and economical way to manage the Traffic Lights System (TLS) in real-time.  One of ordinary skill in the art would also have readily recognized to use the traffic data received by the traffic control center in Goncalves for simulation analysis as taught by CN CN103337161 mentioned in Goncalves (para. 0021).
Regarding claim 3, the method disclosed in Goncalves is used to manage said Traffic Lights system during events.
Regarding claim 4, though Goncalves fails to disclose the specific events that the system is used for, one or ordinary skill in the art would have readily recognized using the modified system of Goncalves and Braunstein in any events because the function of the system as to monitor the traffic data and to optimize the traffic light control signals would not thereby be modified.  That is to say, whether it is a sport events or just daily traffic event, the same traffic optimizing function is still the same.
Regarding claim 5, the Traffic Lights Systems in Goncalves are static control systems.
Regarding claim 8, data in Goncalves are transferred by means of communication towers since signals are transferred using cellular radio frequency from vehicle or user’s device to traffic control center 1 (see front page figure).
Regarding claim 9, in Goncalves, the data are relatives to all the data available with the IEEE.802.11p standard since communication between the traffic lights and the road users are via RFID devices (par. 0049).
Regarding claim 11, the communication system in Goncalves is a dedicated internet network.  Para. 0049.
Regarding claim 12, the communication system in Goncalves is a wireless communication system.
Regarding claim 13, data from VANET in Goncalves are transferred to the Traffic Control Center in real time at frequencies in accordance with current IEEE.802.11p standard (used among the vehicle in the VANET.
Regarding claims 14 and 16, though Goncalves fails to explicitly state that the method is used to make urban studies and to plan transportation studies, one of ordinary skill in the art would have readily recognized that the readily available information/data in the Goncalves system can be used for any desired purposes.
Regarding claim 19, in the modified system and method of Goncalves and Braunstein, data are used to process traffic information from said Traffic Control Center and to transmit signal to TLS to modify the programming of traffic lights in order to promote fluidity of said traffic as a whole (abstract states that the traffic control system adjust times of each traffic light to control traffic flow).
Regarding claim 20, the method in Goncalves and Braunstein is used to process traffic information from the Traffic Control Center, to transmit messages to drivers, to transmit signals to autonomous cars, to modify the programming of traffic lights, to control systems at the entrances, to exit motorways in order to improve traffic flow.
Regarding claim 21, the method in Goncalves and Braunstein is replacing the need to collect traffic data manually, by sensors or boy others means to adjust actual Traffic Lights Systems according to the current methods in force.
Regarding claim 28, the medium disclosed in Goncalves is compatible with connected vehicle technology or the IEEE 802.11p standard.
Regarding claim 29, in Goncalves, the data are relatives to speed (e.g. through Waze), acceleration, position of vehicles, brake system.

Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (Goncalves) (US Pub. No. 2020/0334979) in view of Braunstein et al. (Braunstein) (US Pub. No. 202451/0061304 A1) in view of Benhammou et al. (Benhammou) (US Pub. No. 2018/0032670 A1).  
Regarding claims 22 and 23, neither Goncalves nor Braunstein discloses that the secure communication system is an optical fiber.  However, the use of optical fiber is in the same field of endeavor is well known in the art as taught in Benhammou (para. 0011).  Therefore, it would have been obvious to one of ordinary skill in the art as to use optical fiber as a communication means in the traffic control system in Goncalves because it is conventional and provide fast and secured connections.
Regarding claim 24, Goncalves fails to discuss the secure communication mean is encrypted.  However, encrypt the communication in traffic light control system for security is well known in the art as taught in Benhammou (para. 0019).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to do the same in the modified system of Goncalves and Braunstein for security purposes.
Regarding claim 25, secure mean taught in Banhammou is a recognized and valid secure method, which is encryption.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (Goncalves) (US Pub. No. 2020/0334979) in view of Braunstein et al. (Braunstein) (US Pub. No. 202451/0061304 A1) and Taylor (US Patent No. 10,037,689 B2).
Regarding claim 17, neither Goncalves nor Braunstein discloses or teaches that data are used to process traffic information at said Traffic Control Center and transmit messages to vehicle drivers to adjust driving behavior so that vehicles can move more smoothly to improve traffic flow and mobility.  However, this concept is well known in the art as taught in Taylor (see claim 26).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to apply this teaching in the combined system of Goncalves and Braunstein because it would aid in achieving desirable traffic flow. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (Goncalves) (US Pub. No. 2020/0334979) in view of Braunstein et al. (Braunstein) (US Pub. No. 202451/0061304 A1) further in view Pedersen et al. (Pedersen) (US Pub. No. 2020/0193549 A1).
Regarding claim 18, neither Goncalves nor Braunstein discloses or teaches that data are used to process traffic information at said Traffic Control Center and transmit signals to autonomous cars in order to improve traffic flow.  Nonetheless, this concept is well known in the art as taught in Pedersen (see para. 0027).  It would have been obvious to one of ordinary skill in .  

Allowable Subject Matter

Claims 2, 6, 7, 10, 15, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 






/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
17 Nov 21